Citation Nr: 0702585	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-06 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a chronic left ankle sprain.

2.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1987.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Nashville, Tennessee.  During the appeal period, the 
veteran's claim file was transferred to the custody of the 
Cleveland, Ohio Regional Office (RO).

A March 2005 statement in support of claim was accepted by 
the RO in lieu of a VA Form 9.  In March 2005, the veteran 
requested a hearing before the Board at the RO.  A hearing 
was scheduled for the veteran in April 2006 and the veteran 
was properly notified of the hearing by a letter dated in 
February 2006.  The veteran did not appear for the hearing 
and the appeal was subsequently certified to the Board.


FINDINGS OF FACT

1.  For the period prior to January 22, 2005, the veteran's 
service-connected chronic left ankle sprain was manifested by 
a marked limitation of motion.

2.  For the period on and after January 22, 2005, the 
veteran's service-connected chronic left ankle sprain was 
manifested by a moderate limitation of motion.

3.  The veteran does not have a current diagnosis of 
bilateral hearing loss for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but 
no more, for a chronic left ankle sprain, for the period 
prior to January 22, 2005, have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2006).

2.  The criteria for a disability evaluation in excess of 10 
percent for a chronic left ankle sprain, for the period on 
and after January 22, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2006).

3.  Bilateral hearing loss was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in April 2003 satisfied the duty 
to notify provisions.  Additional letters were also provided 
to the veteran in August 2003, after which the claim was 
readjudicated, and in March 2006.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records and VA medical 
treatment records have been obtained.  VA examinations were 
provided to the veteran in connection with his chronic left 
ankle claim.  VA examinations have not been accorded the 
veteran in connection with his bilateral hearing loss claim, 
because there is no evidence that the veteran had this 
disability during service.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Initial Evaluation in Excess of 10 Percent for a Chronic Left 
Ankle Sprain

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply here, because the current appeal is based on 
the assignment of an initial evaluation following an initial 
award of service connection for a chronic left ankle sprain.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Id. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
staged ratings may be assigned for separate periods of time.  
Id.

This issue is on appeal from a June 2003 rating decision 
which assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, effective March 31, 2003.

In a November 2002 VA outpatient medical report, the veteran 
complained of medial and lateral ankle pain and instability.  
On physical examination, the veteran's ankle was loose to the 
anterior drawer test and slightly loose to talar tilt.  No 
tenderness on palpation was noted over the medial or lateral 
malleous.  The report noted that on x-ray examination, the 
veteran's bones looked good, with degenerative 
calcifications.  The assessment was unstable, incompletely 
rehabilitated ankle, with functional instability.

A March 2003 letter from a VA physician stated that the 
veteran was being treated for chronic foot and ankle pain, 
with functional instability due to previous sprains.

In a May 2003 VA joints examination report, the veteran 
complained of chronic left ankle pain, increasing with 
activity and drops in temperature.  On physical examination, 
the veteran's left ankle range of motion was to 5 degrees of 
dorsiflexion and 25 degrees of plantar flexion.  There was 
moderate swelling about the ankle and palpation in the medial 
joint space was minimally tender.  The ankle drawer and talar 
tilt tests were negative.  The subtalar range of motion was 
good.  Upon standing, the veteran was observed to have varus 
angulation of the os calcis similar to the contralateral 
side.  An abrasion-type scar was noted over the anterior 
aspect of the left ankle and was tender to palpation.  The 
veteran was neurovascularly intact, distally.  His toes moved 
without difficulty and he was sensate to light touch.  X-ray 
examination revealed evidence of an old avulsion-type 
fracture of the medial malleolus, consistent with an ankle 
sprain.  Some osteophyte formation was also noted on the 
dorsal aspect of the navicular bone.  There was mild 
narrowing of the ankle joint space consistent with non-severe 
degenerative joint disease.  The impression was chronic left 
ankle sprain.  The examiner stated that


[t]o address the DeLuca provision, there 
was pain and limitation of motion as 
noted.  Certainly, it is conceivable that 
pain could further limit function during 
flareups or with increased use.  It is 
not feasible, however, to attempt to 
express any of this in terms of 
additional limitation of motion as these 
matters cannot be determined with any 
degree of medical certainty.

An August 2003 letter from the veteran's previous employer 
stated that veteran had been employed for six months.  The 
letter stated that during this time, the veteran was absent 
up to 3 or 4 days a month due to "health reason[s] and 
doctors care" which led to his discharge from employment.

In a September 2003 statement, the veteran reported that he 
had "constant" pain in his left foot and ankle "from time 
to time."  He stated that the injury resulted in swelling, 
numbness, and poor circulation, which caused problems with 
standing and walking.  The veteran stated that occasionally 
upon waking, his foot was swollen and had throbbing pain and 
numbness due to poor blood flow.  He stated that stepping on 
small objects, unleveled pavement, and similar things 
resulted in a sharp stinging pain.

In a January 2005 VA joints examination report, the veteran 
complained primarily of instability and giving way of the 
left ankle, with additional pain, weakness, stiffness, and 
occasional swelling.  He stated that unstable surfaces made 
him feel as if he would twist his ankle.  The veteran 
indicated that the anterolateral aspect of the ankle caused 
him the most pain.  He further reported fatigability and a 
lack of endurance.  The veteran stated that he had flare-ups 
of pain following prolonged standing, sometimes daily, 
sometimes intermittently.  He stated that during a flare-up, 
he had trouble walking and his ankle felt unstable.

On physical examination, the veteran was able to walk without 
problems.  No antalgic or clonus spasticity was noted.  He 
was able to do single and double leg raises.  The veteran had 
a mild varus posture of both hind feet.  On examination of 
the left ankle, no swelling, effusion, or deformity, other 
than the varus deformity, was noted.  The anterolateral 
aspect of the ankle was tender to palpation.  The medial 
axilla of the ankle and the area over the anterior 
talofibular ligament and lateral collateral ligament complex 
were mildly tender to palpation.  The veteran had a range of 
motion to 15 degrees of dorsiflexion, with mild pain, and to 
45 degrees of plantar flexion.  The anterior tibial, extensor 
hallucis longus, flexor hallucis longus, and gastroc 
functions were intact.  The veteran had palpable pulses and 
intact light touch sensation in all dermatomes in his left 
ankle.  

It was reported that x-rays from June 2003 and a magnetic 
resonance imaging of the ankle showed no degenerative 
changes.  A small area of calcification was noted adjacent to 
the medial aspect of the talus near the medial process.  The 
examiner stated that this could represent an ossification due 
to an old injury or an avulsion-type injury to a portion of 
the medial malleolus.  The joint space was well-maintained 
and no bony destructive lesions or other lesions of 
significance were noted.  The clinical impression was 
"severe right [sic] ankle sprain in the past with residual 
symptoms."  The report further stated

[t]o address the DeLuca provisions, the 
patient has very minimal pain on range of 
motion of the ankle today.  He really 
only had pain with range of motion at the 
extremes of dorsiflexion.  He did have 
some pain with inversion of the foot or 
supination of the foot.  It is 
conceivable that pain could further limit 
function as described previously, 
particularly after being on it for a long 
period [of] time or walking on any 
surfaces. . . .  It is not feasible, 
however to attempt to express any of this 
in terms of additional limitation of 
motion as these matters cannot be 
determined with any degree of medical 
certainty.

We are asked to state whether the range 
of motion or limitation of function is 
additionally limited by pain.  It is 
limited by pain, it is also limited by 
fatigue but it is not limited very much 
as the motion of the left ankle is nearly 
symmetric with the right.  The patient 
may have lack of endurance following 
repetitive motion or during flare ups.  
It is difficult to state which one of 
these has the major functional impact 
although it is most likely that the pain 
itself and not necessarily the pain with 
range of motion seems to have the most 
functional impact [and] the 
instability-type symptoms seem to have a 
major functional impact as well.

The Schedule provides that assignment of a 10 percent rating 
for limitation of motion of the ankle is warranted for 
moderate limitation of motion.  A 20 percent evaluation is 
warranted for marked limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.  A 20 percent evaluation is the 
maximum rating for this disorder under the provisions of 
Diagnostic Code 5271.  As set forth at 38 C.F.R. § 4.71, 
Plate II (2006), the normal range of dorsiflexion of the 
ankle is to 20 degrees, and normal plantar flexion is to 45 
degrees.

The May 2003 VA examination report noted that the veteran's 
left ankle was limited in dorsiflexion to 5 degrees and 
plantar flexion to 25 degrees.  This represents a 75 percent 
loss of range of motion on dorsiflexion and nearly a 50 
percent loss of range of motion on plantar flexion.  The 
examiner also noted that it was conceivable that pain could 
cause an even greater limitation of motion during flare-ups, 
but stated that he could not quantify to what degree.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  Nevertheless, resolving all benefit of the doubt 
in favor of the veteran, the Board finds the veteran's 
chronic left ankle sprain was manifested by a marked 
limitation of motion in May 2003.  Accordingly, an initial 
evaluation of 20 percent is warranted for the veteran's 
service-connected chronic left ankle sprain.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271.

However, the January 2005 VA examination report noted only 
limitation of motion on dorsiflexion to 15 degrees with pain 
and normal range of motion on plantar flexion.  See 38 C.F.R. 
§ 4.71, Plate II.  The January 2005 VA examination report 
also stated that pain could conceivably further limit 
function after prolonged standing or walking, but could not 
quantify as to the degree.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Nevertheless, resolving all benefit of the doubt in favor of 
the veteran, the Board finds the veteran's chronic left ankle 
sprain was manifested by moderate limitation of motion in 
January 2005.  Accordingly, an evaluation of 10 percent, but 
no more, is warranted for the veteran's chronic left ankle 
sprain for the period on and after January 22, 2005.

The Board has considered rating the veteran's service-
connected chronic left ankle sprain under all appropriate 
diagnostic codes.  The Board notes that a 20 percent rating 
is the maximum rating allowed under the criteria for 
Diagnostic Code 5271.  Accordingly, a higher rating is not 
possible under this diagnostic code.  The only diagnostic 
code which provides for ratings in excess of 20 percent is 
Diagnostic Code 5270 which contemplates ankylosis of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2006).  
However, as the evidence of record does not demonstrate that 
the veteran has ankylosis of the left ankle, a rating under 
Diagnostic Code 5270 is not warranted.

Service Connection for Bilateral Hearing Loss.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  For certain chronic disorders, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of hearing loss.  The 
veteran's October 1987 service separation examination noted 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
10
LEFT
10
5
0
10
10

Accordingly, for VA purposes, a hearing impairment was not 
shown on discharge from active military service.  Id.

There is no post-service evidence of record relating to the 
veteran's hearing.

There is no medical evidence of record that shows that the 
veteran has bilateral hearing loss for VA purposes.  
38 C.F.R. § 3.385.  The most recent medical evidence of 
record is the veteran's October 1987 separation medical 
examination report which shows normal hearing for VA 
purposes.  Id.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans 
Claims' interpretation of 38 U.S.C.A. §§ 1110, 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  

The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of bilateral hearing loss.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that he has a current 
diagnosis of bilateral hearing loss.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As such, there is no medical evidence that 
the veteran has a current diagnosis of bilateral hearing 
loss.  Accordingly, service connection for bilateral hearing 
loss is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no evidence of a 
current disability for VA purposes, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability evaluation of 20 percent, but no more, 
for a chronic left ankle sprain prior to January 22, 2005, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 

A disability evaluation in excess of 10 percent for a chronic 
left ankle sprain, for the period on and after January 22, 
2005, is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


